Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter

Claims 1-11, 13, 15-16, 18 and 20-21are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination a substrate rotator, comprising: a body having a first end and a second end; a body actuator coupled to the body between the first and second ends and configured to rotate the body; a first gripper coupled to the first end, the first gripper configured to rotate by a first rotation in response to a 180 degree rotation of the body, the first gripper configured to rotate a first substrate retained in the first gripper by the first rotation; and a second gripper coupled to the second end, the second gripper configured to rotate a second rotation in response to a 180 degree rotation of the body, the second gripper configured to rotate a second substrate retained by the second gripper by the second rotation, wherein an absolute value of the second rotation is greater than the first rotation, wherein: the first gripper is configured to vacuum grip the first substrate and the second gripper is configured to vacuum grip the second substrate; and the first gripper is configured to pick up the first substrate while the first substrate at least partially overlaps the second substrate in combination with all other elements in claim 1.

Regarding claims 2-8, the claims are allowed as they further limit allowed claim 1.

Regarding claim 9, the prior art of record does not teach alone or in combination a substrate edge metrology system, comprising: a first metrology station configured to perform metrology on a first set of sides of a first substrate; a substrate rotator, comprising: a body having a first end and a second end; a body actuator coupled to the body and configured to rotate the body; a first gripper coupled to the first end, the first gripper configured to rotate the first substrate retained by the first gripper by a first rotation in response to an 180 degree rotation of the body; and   a second gripper coupled to the second end, the second gripper configured to rotate a second substrate retained by the second gripper by a second rotation in response to an 180 degree rotation of the body, an absolute value of the second rotation greater than the first rotation; and a second metrology station configured to perform metrology on a second set of sides of the first substrate wherein: the first gripper is configured to vacuum grip the first substrate and the second gripper is configured to vacuum grip the second substrate; and the first gripper is configured to pick up the first substrate while the first substrate at least partially overlaps the second substrate in combination with all other elements in claim 9.

Regarding claims 10 and 13, the claims are allowed as they further limit allowed claim 9.
Regarding claim 15, the prior art of record does not teach alone or in combination a method of performing metrology on a plurality of substrates, comprising: Page 5 performing metrology on a first set of sides of a first substrate of the plurality of substrates; rotating the first substrate by a first angle, such that a second set of sides of the first substrate are in the same orientation as the first set of sides before the rotating the first substrate; performing metrology on the second set of sides of the first substrate. performing metrology on a first set of sides of a second substrate of the plurality of substrates; rotating the second substrate by a second angle, such that a second set of sides of the second substrate are in the same orientation as the first set of sides before the rotating the second substrate, wherein the rotating the first substrate by the first angle is an opposite direction from the rotating the second substrate by the second angle; and performing metrology on the second set of sides of the second substrate in combination with all other elements in claim 15.

Regarding claims 16, 18 and 20, the claims are allowed as they further limit allowed claim 15.

Regarding claim 21, the prior art of record does not teach alone or in combination a substrate edge metrology system, comprising: Page 6 Reply to Office Action of August 4, 2021a first metrology system configured to perform metrology on a first set of sides of a first substrate; a substrate rotator, comprising: a body having a first end and a second end; a body actuator the first rotation is about 90 degrees, the second rotation is about 270 degrees, and the first rotation is in an opposite direction of the second rotation in combination with all other elements in claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858